DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on January 24, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1 and 4 are pending. Claims 1 and 4 are under consideration in the instant Office action. Claims 2-3 and 5 are cancelled. Claims 1 and 4 are amended by incorporating new limitations as recited in the claims. Applicant’s claim amendments necessitated a new ground of rejections such as under 35 USC 103 as set forth below. Accordingly, this office action is made FINAL.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot in view the new rejections made necessitated by amendments.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
      	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically taught or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable Koplin et al. (WO2009112442, Google Translation Provided, previously provided), Esser-Kahn et al. (Macromolecules 2011, 44, 5539–5553, newly cited), Yamato et al. (EP2539316 B1, effective filing date of February 10, 2011, newly cited), and CHU (Bioencapsulation Research Group 2013 publication with title of MICROFLUIDIC FABRICATION OF SMART MICROCAPSULES WITH SQUIRTING RELEASE MECHANISM, pages 8-10, newly cited).

Applicant Claims

Applicant claims a method of targeted medication delivery,
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Koplin et al.  microcapsules comprising a capsule core, which contains a lipophilic substance and at least one compound that absorbs electromagnetic radiation from the wavelength range of 700 nm to 1 m, and capsule walls that are constituted of 40 to 80% by weight of one or more monomers (monomers I) selected from C1-C24 alkyl esters of the acrylic and/or methacrylic acid, acrylic acid, methacrylic acid and maleic acid, 20 to 60% by weight of one or more bifunctional or polyfunctional monomers (monomers II) which is/are water-insoluble or poorly water-soluble, and 0 to 40% by weight of one or more other monomers (monomers III), each based on the overall weight of the monomers. The invention also relates to microcapsules containing at least one epoxide resin adhesive and optionally a compound which absorbs electromagnetic radiation from the wavelength range of 700 nm to 1 m, to a method for producing the same, to the use thereof in contact adhesives and to methods for gluing at least two substrates (see abstract). A microcapsules comprising a capsule core containing at least one lipophilic substance and at least one compound which absorbs electromagnetic radiation from the wavelength range of 700 nm to 1 m (this includes the wave length of infrared lights), and a capsule wall constructed from 40 to 80% by weight of one or more monomers (monomers I) selected from C 1 -C 24 -alkyl esters of acrylic and / or methacrylic acid, acrylic acid, methacrylic acid and maleic acid, 20 to 60 wt .-% of one or more bi or poly functional monomers (Monomers II), which is insoluble or sparingly soluble in water, and 0 to 40% by weight of one or more other monomers (monomers III), in each case based on the total weight of the monomers (see claim 1). microcapsules comprising a capsule wall based on polymethacrylates and a capsule core containing a lipophilic substance which can be radiation-induced or thermally released, a process for their preparation and their use for radiation-induced or thermal release of the lipophilic substance (see page 1). Suitable other monomers III are monomers other than monoethylenically unsaturated monomers. Preference is given to monomers such as vinyl acetate, vinyl propionate and vinylpyridine. Particularly preferred are the water-soluble monomers INb, e.g. Acrylonitrile, methacrylamide, hydroxyethyl acrylate, hydroxyethyl methacrylate, itaconic acid, maleic anhydride, N-vinylpyrrolidone, 2-hydroxyethyl acrylate and methacrylate, and acrylamido-2-methylpropanesulfonic acid. In addition, N-methylolacrylamide, N-methylolmethacrylamide, dimethylaminoethyl methacrylate and diethylaminoethyl methacrylate may be mentioned in particular.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Koplin et al.  do not specifically teach the incorporation of tertiary butyl carbonate . These deficiencies are cured by the teachings of Esser-Kahn et al.
Esser-Kahn et al. teach Stimuli-responsive capsules are of interest in drug delivery, fragrance release, food preservation, and self-healing materials. Many methods are used to trigger the release of encapsulated contents. Here we highlight mechanisms for the controlled release of encapsulated cargo that utilize chemical reactions occurring in solid polymeric shell walls. Triggering mechanisms responsible for covalent bond cleavage that result in the release of capsule contents include chemical, biological, light, thermal, magnetic, and electrical stimuli. We present methods for encapsulation and release, triggering methods, and mechanisms and conclude with our opinions on interesting obstacles for chemically induced activation with relevance for controlled release (see abstract). Microcapsules are prepared by several methods including pan coating, spray drying, centrifugal extrusion, and emulsion-based methods. Several review articles have focused on capsule preparation; here we present methods that utilize emulsions (see page 5539).

    PNG
    media_image1.png
    599
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    389
    440
    media_image2.png
    Greyscale

Esser-Kahn et al. teach on page 5545 as follows:

    PNG
    media_image3.png
    436
    927
    media_image3.png
    Greyscale

Changes in temperature can trigger microcapsule release. Temperature changes can cause the melting of a microcapsule or microsphere polymer or can result in a phase change transition, transforming a swollen, hydrated state to a shrunken, dehydrated state. Increases in temperature can also result in purposeful disassembly of polymers or—depending on one’s perspective—polymer decomposition. In addition to directly heating a material, magnetic, light, chemical, and electrical stimuli can result in temperature changes that ultimately lead to capsule triggering. Here we highlight examples where external temperature changes (not other stimuli) result in capsule triggering. Also, while several publications address microcapsule rupture through chemical disassembly of encapsulated blowing agents131 and solvent boiling, we limited this section to changes in the shell wall itself. Phase transitions can create pores in the shell wall, resulting in core release. Several food additives and fragrances have been shown to release more quickly upon shell wall melting. As mentioned in section II.2, numerous publications report the use of NIPAAm as a polymer shell wall and rely on its contraction upon heating to initiate thermal release.88,118 The LCST of NIPAAm can result in pore formation when biphasic capsule walls are heated, leading to increased permeability. Also, NIPAAm microcapsules can burst from increased internal pressure upon contraction of the capsule shell wall due to temperature increase. Finally, it is possible that chemical disassembly of the shell wall can be triggered with increased temperature. While we did not find specific examples of intentional shell wall disassembly using temperature elevation, numerous TGA traces of shell wall materials indicate the temperatures at which polymers disassemble, allowing for release of core materials. Often, however, a goal of producing core-shell microcapsules is to raise the temperature at which shell wall disassembly occurs, allowing microcapsule materials to be incorporated into epoxies and other polymers that undergo high temperature (some over 200 C) curing conditions in industrial applications. It would be interesting to see future examples of thermally initiated controlled chemical disassembly (page 5548).
This technique utilizes the triggered depolymerization of a shell wall polymer upon removal of a protecting headgroup (Figure 4C). These head groups are often carbonate esters or carbamates (Scheme 1).

    PNG
    media_image4.png
    535
    909
    media_image4.png
    Greyscale

Yamato et al. teach the invention relates to new latent acids releasing strong acid, chemically amplified photoresist compositions comprising said compounds and to the use of the compounds as latent acids, which can be activated by irradiation with actinic electromagnetic radiation and electron beams or heat treatment (paragraph 1). The polymers which have acid labile groups pendant to the polymer backbone, in the present invention preferably are polymers which have, for example silylether, acetal, ketal and alkoxyalkylester groups (called "low-activation energy blocking groups") which cleave completely at relatively low post exposure bake temperatures (typically between room temperature and 110°C) and polymers which have, for example, tert-butylester groups or tert.-butyloxycarbonyl (TBOC) groups or other ester groups which contain a secondary or tertiary carbon atom next to the oxygen atom of the ester bond (called "high-activation energy blocking groups") which need higher bake temperatures (typically > 90°C) in order to complete the deblocking reaction in the presence of acid. Hybrid systems can also be applied, wherein, both, high activation energy blocking groups as well as low activation energy blocking groups are present within one polymer. Alternatively, polymer blends of polymers, each utilizing a different blocking group chemistry, can be used in the photosensitive positive resist compositions according to the invention.
Koplin et al.  do not specifically teach as newly recited the steps of providing an injection tube, providing a collection tube, providing an outer tube around said injection tube and said collection tube, directing an inner fluid containing the medication through said injection tube and said collection tube, directing a middle fluid around said injection tube and said collection tube within said outer tube for producing said shell, wherein said middle fluid produces said shell that is made of tertiary butyl carbonate of hydroxyl ethyl acrylate that will produce an unstable methyl carbocation upon heating; providing a latent catalyst together with said medication. These deficiencies are cured by the teachings of CHU.
CHU teaches MICROFLUIDIC FABRICATION OF SMART MICROCAPSULES WITH SQUIRTING RELEASE MECHANISM (title). CHU teaches in biomedical fields, microcapsules are widely investigated as effective drug delivery carriers for the treatment of diseases such as cancers or tumors. Because most anticancer drugs have harmful side effects to the normal tissues, the most ideal delivery carriers should be able to transport and release the anticancer drugs specifically to the targeted tumor site without drug leakage during the transport process. For stimuli-triggered site-targeting delivery systems, the delivery triggered by physical contact may not be practicable in human body, and delivery triggered remotely is more preferable. Furthermore, some biological tissues present diffusion obstacles for drugs and/or their surrounding media are quite viscous, in which situations higher initial momentum for the drug delivery is very important for achieving a desired wide distribution of drugs at the targeted site. Therefore, smart microcapsules with squirting release mechanism, which can protect drugs before desired delivery and trigger the delivery with a large initial momentum only at diseased tissue by certain local physical or chemical signals, would be very useful for efficient therapy of a range of diseases including cancers and other site-specific diseases (see page 8). To fabricate smart microcapsules with squirting release mechanism, monodisperse multiple emulsions with precise control of interior structures are necessary as templates for synthesis. Recently, a novel type of scalable microfluidic devices that based on assembly of glass capillaries have been developed for generating monodisperse multiple emulsions with precise control of both the size and number of the inner droplets. Figure 2 shows the schematic illustration of the fabrication of monodisperse O/W/O double emulsions in a capillary microfluidic device and the template synthesis of core-shell microcapsules with squirting release mechanism. The microfluidic device is assembled as follows. The outer diameter of cylindrical capillaries is 1.0 mm, and the inner dimension of square capillary tubes is also 1.0 mm. The end of injection tube and transition tube are tapered by a micropuller and then adjusted by a microforge. Three cylindrical capillaries are respectively used as the injection tube, transition tube, and collection tube by aligning them coaxially inside the square capillaries. To prepare O/W/O double emulsions, the inner, middle and outer fluids are separately pumped into the injection tube, transition tube and collection tube of capillary microfluidic device. Monodisperse O/W/O double emulsions generated in collection tube are collected in collection solution. 


    PNG
    media_image5.png
    377
    440
    media_image5.png
    Greyscale

After that, double emulsions in the collection solution are converted into microcapsules by polymerization of the aqueous middle layer into hydrogel shell. The polymerization can be initiated by certain methods, including oxido-reduction and UV irradiation. Because the structures of O/W/O double emulsions can be precisely controlled in microfluidics, the shell and interior structures of smart microcapsules with squirting release mechanism can be effectively controlled via microfluidics technique (see page 9). CHU teaches we have succeeded in developing smart microcapsules with squirting release mechanism with the virtue of microfluidics technique. Microfluidics are efficient for generating highly controllable multiple emulsions, which are excellent templates for synthesizing core-shell microcapsules with squirting release mechanism. With smart microcapsules with squirting release mechanism as an advanced platform, stimuli-induced burst squirting release of lipophilic substances, nanoparticles, and/ or both hydrophilic and lipophilic substances can be effectively achieved. Various capsule shells can be designed and fabricated to respond to different stimuli, such as temperature, specific ions and molecules. Although our initial aim is to develop a new delivery system as a drug carrier, the proposed smart microcapsules with squirting release mechanism are not only limited in the pharmaceutical field. Our smart microcapsules with squirting release mechanism can also convert the variations of alcohol concentration into mechanical force. Moreover, nanoparticle filled microcapsules has been utilized in fabrication of a tremendous array of materials, including inks, paints, personal care products and foods. We think that our smart microcapsules with squirting release mechanism can provide new characteristics to those functional materials (see page 10).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate tertiary butyl carbonate or t-boc protecting groups using triggering mechanisms such as light, thermal, acid, etc. for release of agents from microcapsules in the microcapsule of Koplin et al.  because Esser-Kahn et al. teach Stimuli-responsive capsules are of interest in drug delivery, fragrance release, food preservation, and self-healing materials. Many methods are used to trigger the release of encapsulated contents. Here we highlight mechanisms for the controlled release of encapsulated cargo that utilize chemical reactions occurring in solid polymeric shell walls. Triggering mechanisms responsible for covalent bond cleavage that result in the release of capsule contents include chemical, biological, light, thermal, magnetic, and electrical stimuli. We present methods for encapsulation and release, triggering methods, and mechanisms and conclude with our opinions on interesting obstacles for chemically induced activation with relevance for controlled release (see abstract). Microcapsules are prepared by several methods including pan coating, spray drying, centrifugal extrusion, and emulsion-based methods. Several review articles have focused on capsule preparation; here we present methods that utilize emulsions (see page 5539).

    PNG
    media_image1.png
    599
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    389
    440
    media_image2.png
    Greyscale

Esser-Kahn et al. teach on page 5545 as follows:

    PNG
    media_image3.png
    436
    927
    media_image3.png
    Greyscale

Changes in temperature can trigger microcapsule release. Temperature changes can cause the melting of a microcapsule or microsphere polymer or can result in a phase change transition, transforming a swollen, hydrated state to a shrunken, dehydrated state. Increases in temperature can also result in purposeful disassembly of polymers or—depending on one’s perspective—polymer decomposition. In addition to directly heating a material, magnetic, light, chemical, and electrical stimuli can result in temperature changes that ultimately lead to capsule triggering. Here we highlight examples where external temperature changes (not other stimuli) result in capsule triggering. Also, while several publications address microcapsule rupture through chemical disassembly of encapsulated blowing agents131 and solvent boiling,123 we limited this section to changes in the shell wall itself. Phase transitions can create pores in the shell wall, resulting in core release. Several food additives and fragrances have been shown to release more quickly upon shell wall melting. As mentioned in section II.2, numerous publications report the use of NIPAAm as a polymer shell wall and rely on its contraction upon heatingto initiate thermal release.88,118 The LCST of NIPAAm can result in pore formation when biphasic capsule walls are heated, leading to increased permeability. Also, NIPAAm microcapsules can burst from increased internal pressure upon contraction of the capsule shell wall due to temperature increase. Finally, it is possible that chemical disassembly of the shell wall can be triggered with increased temperature. While we did not find specific examples of intentional shell wall disassembly using temperature elevation, numerous TGA traces of shell wall materials indicate the temperatures at which polymers disassemble, allowing for release of core materials. Often, however, a goal of producing core-shell microcapsules is to raise the temperature at which shell wall disassembly occurs, allowing microcapsule materials to be incorporated into epoxies and other polymers that undergo high temperature (some over 200 C) curing conditions in industrial applications. It would be interesting to see future examples of thermally initiated controlled chemical disassembly (page 5548).
This technique utilizes the triggered depolymerization of a shell wall polymer upon removal of a protecting headgroup (Figure 4C). These head groups are often carbonate esters or carbamates (Scheme 1).

    PNG
    media_image4.png
    535
    909
    media_image4.png
    Greyscale

One of ordinary skill in the art would have been motivated to utilize t-boc protecting groups because Esser-Kahn et al. teach that microcapsules made from polymers with conventionally known protecting groups such as Boc and Fmoc can be easily triggered by heat, light, chemicals, to release the microcapsule content rendering the microcapsule rupture or permeable depending on the stimuli type. In the instant case it must be recognized the active step of heating is the crucial step which will result in the formation of the latent catalyst in the microcapsule which is clearly a step met by both references. Additionally, Yamato et al. teach the invention relates to new latent acids releasing strong acid, chemically amplified photoresist compositions comprising said compounds and to the use of the compounds as latent acids, which can be activated by irradiation with actinic electromagnetic radiation and electron beams or heat treatment (paragraph 1). The polymers which have acid labile groups pendant to the polymer backbone, in the present invention preferably are polymers which have, for example silylether, acetal, ketal and alkoxyalkylester groups (called "low-activation energy blocking groups") which cleave completely at relatively low post exposure bake temperatures (typically between room temperature and 110°C) and polymers which have, for example, tert-butylester groups or tert.-butyloxycarbonyl (TBOC) groups or other ester groups which contain a secondary or tertiary carbon atom next to the oxygen atom of the ester bond (called "high-activation energy blocking groups") which need higher bake temperatures (typically > 90°C) in order to complete the deblocking reaction in the presence of acid. Hybrid systems can also be applied, wherein, both, high activation energy blocking groups as well as low activation energy blocking groups are present within one polymer. Alternatively, polymer blends of polymers, each utilizing a different blocking group chemistry, can be used in the photosensitive positive resist compositions according to the invention. An ordinary skilled artisan would have had a reasonable chance of success to combine the teachings of Koplin et al., Eser-Khan et al, and Yamato et al. because all of the references teach polymer based coatings.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to prepare the microcapsules following the steps recited in claims 1 and 2 as newly amended because as clearly  described above CHU teaches the same apparatus with substantially identical parts for the preparation of microcapsules for the delivery of medications (see figure 2). CHU teaches MICROFLUIDIC FABRICATION OF SMART MICROCAPSULES WITH SQUIRTING RELEASE MECHANISM (title). CHU teaches in biomedical fields, microcapsules are widely investigated as effective drug delivery carriers for the treatment of diseases such as cancers or tumors. Because most anticancer drugs have harmful side effects to the normal tissues, the most ideal delivery carriers should be able to transport and release the anticancer drugs specifically to the targeted tumor site without drug leakage during the transport process. For stimuli-triggered site-targeting delivery systems, the delivery triggered by physical contact may not be practicable in human body, and delivery triggered remotely is more preferable. Furthermore, some biological tissues present diffusion obstacles for drugs and/or their surrounding media are quite viscous, in which situations higher initial momentum for the drug delivery is very important for achieving a desired wide distribution of drugs at the targeted site. Therefore, smart microcapsules with squirting release mechanism, which can protect drugs before desired delivery and trigger the delivery with a large initial momentum only at diseased tissue by certain local physical or chemical signals, would be very useful for efficient therapy of a range of diseases including cancers and other site-specific diseases (see page 8). One of ordinary skill in the art would have been motivated to follow the recited steps because CHU teaches that to fabricate smart microcapsules with squirting release mechanism, monodisperse multiple emulsions with precise control of interior structures are necessary as templates for synthesis. Recently, a novel type of scalable microfluidic devices that based on assembly of glass capillaries have been developed for generating monodisperse multiple emulsions with precise control of both the size and number of the inner droplets. Figure 2 shows the schematic illustration of the fabrication of monodisperse O/W/O double emulsions in a capillary microfluidic device and the template synthesis of core-shell microcapsules with squirting release mechanism. The microfluidic device is assembled as follows. The outer diameter of cylindrical capillaries is 1.0 mm, and the inner dimension of square capillary tubes is also 1.0 mm. The end of injection tube and transition tube are tapered by a micropuller and then adjusted by a microforge. Three cylindrical capillaries are respectively used as the injection tube, transition tube, and collection tube by aligning them coaxially inside the square capillaries. To prepare O/W/O double emulsions, the inner, middle and outer fluids are separately pumped into the injection tube, transition tube and collection tube of capillary microfluidic device. Monodisperse O/W/O double emulsions generated in collection tube are collected in collection solution. 


    PNG
    media_image5.png
    377
    440
    media_image5.png
    Greyscale

After that, double emulsions in the collection solution are converted into microcapsules by polymerization of the aqueous middle layer into hydrogel shell. The polymerization can be initiated by certain methods, including oxido-reduction and UV irradiation. Because the structures of O/W/O double emulsions can be precisely controlled in microfluidics, the shell and interior structures of smart microcapsules with squirting release mechanism can be effectively controlled via microfluidics technique (see page 9). CHU teaches we have succeeded in developing smart microcapsules with squirting release mechanism with the virtue of microfluidics technique. Microfluidics are efficient for generating highly controllable multiple emulsions, which are excellent templates for synthesizing core-shell microcapsules with squirting release mechanism. With smart microcapsules with squirting release mechanism as an advanced platform, stimuli-induced burst squirting release of lipophilic substances, nanoparticles, and/ or both hydrophilic and lipophilic substances can be effectively achieved. Various capsule shells can be designed and fabricated to respond to different stimuli, such as temperature, specific ions and molecules. Although our initial aim is to develop a new delivery system as a drug carrier, the proposed smart microcapsules with squirting release mechanism are not only limited in the pharmaceutical field. Our smart microcapsules with squirting release mechanism can also convert the variations of alcohol concentration into mechanical force. Moreover, nanoparticle filled microcapsules has been utilized in fabrication of a tremendous array of materials, including inks, paints, personal care products and foods. We think that our smart microcapsules with squirting release mechanism can provide new characteristics to those functional materials (see page 10). An ordinary skilled artisan would have had a reasonable chance of success to combine the teachings of Koplin et al. and CHU because both references teach polymer-based microcapsules.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusions
No Claims are allowed.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619